On the appeal of plaintiff and defendant and third-party-plaintiff New York City Housing Authority, the judgment is unanimously affirmed, with costs. Insofar as it awards plaintiff $164,070.88 against the defendant Corbetta Construction Co., Inc., the judgment is unanimously reversed upon the ground of excessiveness and a new trial ordered against the defendant Corbetta Construction Co., Inc., with costs to abide the event, unless plaintiff stipulates to reduce the verdict to $100,000 with interest thereon in which event the judgment, as so modified, is affirmed without costs. Settle order on notice. Concur — Botein, J. P., Rabin, Frank, Valente and Bergan, JJ.